McAdoo, J.,
on rehearing.—A thorough examination of this case on rehearing has fully satisfied our minds of the correctness of the view of the case announced by Justice Walker in his opinion heretofore rendered.
The written contract between Walling and the intestate of the appellee was a simple personal contract between the parties, by the terms of which Walling expressly bound himself to perform the services undertaken within three years from the date of the contract. It was expressly provided that if the terms of the contract had not been fully complied with within the time prescribed, then and thereupon a right of action accrued in the nature of a suit for damages.
*487In no sense can the instrument sued on be construed as creating an express and continuing trust.
Suit was not brought upon the contract within four years from the accrual af the right of action; on the contrary, some twenty years elapsed before suit was instituted.
The claim had long since been barred by the statute of limitations, if indeed it had not become a stale demand.
For these reasons we adhere to the former opinion and judgment.